PER CURIAM.
In these consolidated appeals, J.B., the mother of minor children E.B. and E.B., appeals the final judgment terminating her parental rights and denying her motion for reunification. Despite the compelling testimony at trial concerning the mother’s marked, improvement and the passionate pleas for eventual reunification by the Department of Children and Families, the Guardian Ad Litem, and the parents, competent substantial evidence supports the trial court’s determination that statutory grounds for termination of parental rights exist, that termination promotes the children’s best interests, and that termination is the least restrictive means to protect the children from serious harm. See N.L. v. Dep’t of Children & Families, 843 So.2d 996, 1000 (Fla. 1st DCA 2003) (“Where the trial court’s findings that the evidence is clear and convincing are supported by competent substantial evidence, and the appellate court cannot say that no one could reasonably find such -evidence to be clear and convincing, the-finding will not be set aside on' appellate review.”). While we may have decided this case differently had we been the trier of fact, “it is not the function of this court to reweigh the evidence and substitute our judgment for that of the trial court.” In the Interest of R.D.D., 518 So.2d 412, 415 (Fla. 2d DCA 1988).
AFFIRMED.
WETHERELL, RAY, and WINOKUR, JJ., concur.